Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 2881225 Y (hereinafter D1).
 D1 discloses an electric powered recirculating ball assembly comprising: a shaft (6) having a plurality of sector teeth (see Fig. 1) extending therefrom; and an eccentric sleeve (3/7) defining a bore (see Fig. 1) containing a portion of the shaft, the eccentric sleeve comprising an upper sleeve segment (3) and a lower sleeve segment (7) that are separate components, the eccentric sleeve defining an opening (see Fig. 1 where 6 is indicated) that the sector teeth extend through; an upper needle bearing set (indicated at 4 near element 3 in Fig. 1) disposed within the bore between the upper sleeve segment and the shaft; and a lower needle bearing set (indicated at 4 near element 7 in Fig. 1) disposed within the bore between the lower sleeve segment and the shaft, wherein the upper needle bearing set and the lower needle bearing set radially support the shaft; further comprising a lip seal (8) disposed between the lower sleeve segment and the shaft;  and further comprising an O-ring (see Fig. 1, not assigned reference numeral, two O-rings and grooves depicted on the outside of each sleeve segment) disposed within a groove on an outer surface of the lower sleeve segment.

Allowable Subject Matter
Claims 2-3, 9-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658